              Case 3:17-cv-02580-JLS-JLB Document 70-1 Filed 10/29/18 PageID.919 Page 1 of 4



                   1   Frank L. Tobin CA Bar No. 166344
                       frank.tobin@ogletree.com
                   2   Clint S. Engleson CA Bar No. 282153
                       clint.engleson@ogletree.com
                   3   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                       4370 La Jolla Village Drive, Suite 990
                   4   San Diego, CA 92122
                       Telephone: 858.652.3100
                   5   Facsimile: 858.652.3101
                   6 Attorneys for Defendant FLOWERS FOODS, INC.,
                     FLOWERS BAKING CO. OF CALIFORNIA, LLC, and
                   7 FLOWERS BAKING CO. OF HENDERSON, LLC

                   8                        UNITED STATES DISTRICT COURT
                   9                     SOUTHERN DISTRICT OF CALIFORNIA
                  10

                  11 SIMON GORO, an individual; TONY              Case No. 17-CV-02580-JLS-JLB
                     RUSSELL, an individual; REY PENA,
                  12 an individual; JOSE PENA, an                 DECLARATION OF FRANK L.
                     individual; JEFF BELANDER, an                TOBIN IN SUPPORT OF
                  13 individual; GUISEPPE ZIZZO, an               DEFENDANTS’ OPPOSITION TO
                     individual,                                  PLAINTIFFS’ MOTION TO
                  14                                              COMPEL FURTHER RESPONSES
                                  Plaintiffs,                     TO REQUESTS FOR PRODUCTION
                  15                                              OF DOCUMENTS
                            v.
                  16
                     FLOWERS FOODS, INC., a Georgia               Date:      November 15, 2018
                  17 corporation; FLOWERS BAKING CO.              Time:      11:30 a.m.
                     OF CALIFORNIA, LLC, a California             Courtroom: 5C
                  18 limited liability company; FLOWERS
                     BAKING CO. OF HENDERSON,                     Judge:       Hon. Jill L. Burkhardt
                  19 LLC, a Nevada limited liability
                     company; and DOES 1 through 100,             Removed: December 13, 2017
                  20 inclusive,                                   Trial Date: Not Set
                  21              Defendants.
                  22

                  23

                  24

                  25

                  26

                  27
36147291_1.docx
                  28
                                                                                   Case No. 17-CV-02580-JLS-JLB
                        DECLARATION OF FRANK L. TOBIN IN SUPPORT OF DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
                                                       MOTION TO COMPEL
              Case 3:17-cv-02580-JLS-JLB Document 70-1 Filed 10/29/18 PageID.920 Page 2 of 4



                   1            I, Frank L. Tobin, declare:
                   2            1.    I am an attorney at law duly licensed and admitted to the United States
                   3   District Court for the Southern District of California. I am a shareholder with the law
                   4   firm of Ogletree, Deakins, Nash, Smoak & Stewart, P.C., counsel for Defendants
                   5   FLOWERS FOODS, INC., FLOWERS BAKING CO. OF CALIFORNIA, LLC, and
                   6   FLOWERS BAKING CO. OF HENDERSON, LLC (“Defendants”). I have personal
                   7   knowledge of the matters set forth in this declaration. As for those matters stated on
                   8   information and belief, I believe them to be true. If called upon as a witness, I could
                   9   and would competently testify to the following.
                  10            2.    On September 28, 2018, the Court held a telephonic discovery
                  11   conference regarding Plaintiffs’ Request for Production No. 15. During the
                  12   conference, it was discussed that testimony from out-of-state lawsuits involving
                  13   different entities and different groups of distributors likely would not be
                  14   discoverable. Accordingly, the Court asked my office to review Jimmy Woodward’s
                  15   transcript and consider producing any portions of the transcript that related to either
                  16   Flowers’ decision to classify distributors in California as independent contractors or
                  17   else Flowers’ decision to classify all distributors nationwide as independent
                  18   contractors. Following the Court’s suggestion, my office agreed to produce those
                  19   portions of Mr. Woodward’s transcript that could be construed as relating to
                  20   Flowers’ classification of distributors in general. Plaintiffs’ counsel rejected this
                  21   offer.
                  22            3.    After meeting and conferring with Plaintiffs’ counsel, my office, subject
                  23   to objections, produced to Plaintiffs an internal revenue recognition memorandum
                  24   prepared by Flowers Foods, Inc. My office also agreed to produce all exhibits to this
                  25   accounting memorandum. Additionally, my office produced to Plaintiffs’ counsel
                  26   correspondences between Flowers Foods, Inc. and the Securities and Exchange
                  27   Commission regarding Flowers’ revenue recognition practices. All of these
36147291_1.docx
                  28   documents were designated “confidential” pursuant to the Protective Order. On
                                                                1                   Case No. 17-CV-02580-JLS-JLB
                         DECLARATION OF FRANK L. TOBIN IN SUPPORT OF DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
                                                        MOTION TO COMPEL
              Case 3:17-cv-02580-JLS-JLB Document 70-1 Filed 10/29/18 PageID.921 Page 3 of 4



                   1   October 4, 2018, Flowers Foods, Inc. produced for deposition a person most
                   2   knowledgeable (“PMK”) to testify as to Flowers’ revenue recognition practices,
                   3   subject to objections. Attached hereto as Exhibit A is a true and correct copy of
                   4   portions of the PMK’s deposition transcript from the October 4, 2018 deposition.
                   5   The deposition transcript was designated “confidential” pursuant to the Protective
                   6   Order.
                   7         4.     Following the October 4, 2018 PMK deposition, Plaintiffs requested
                   8   that all appendices to the third-party accounting memorandum (“scoping
                   9   memorandum”) be produced. After meeting and conferring in good faith, Defendants
                  10   agreed to produce two of the six appendices, subject to objections and designated
                  11   “confidential” pursuant to the Protective Order.
                  12         5.     On October 15, 2018, the Court held a discovery conference regarding
                  13   Plaintiffs’ requests for further accounting memoranda and appendices to the scoping
                  14   memorandum. During the conference, the Court suggested that my office provide
                  15   Plaintiffs’ counsel with a description of the appendices to the scoping memorandum
                  16   in an attempt to resolve the dispute. On October 19, 2018, I emailed Plaintiffs’
                  17   counsel a description of the appendices which contained the information set forth in
                  18   the concurrently-filed Opposition at p. 5, ln. 23 to p. 6, ln. 7.
                  19         6.     Defendants did not give permission, written or otherwise, for Plaintiffs
                  20   to publically file Doc. 64-4.
                  21

                  22         I declare under penalty of perjury under the laws of the United States of
                  23   America that the foregoing is true and correct and that this Declaration is executed
                  24   this 29th day of October, 2018 at San Diego, California.
                  25
                                                                              /s/ Frank L. Tobin
                  26                                                          Frank L. Tobin
                  27
36147291_1.docx
                  28
                                                                2                   Case No. 17-CV-02580-JLS-JLB
                         DECLARATION OF FRANK L. TOBIN IN SUPPORT OF DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
                                                        MOTION TO COMPEL
              Case 3:17-cv-02580-JLS-JLB Document 70-1 Filed 10/29/18 PageID.922 Page 4 of 4



                   1
                                                   CERTIFICATE OF SERVICE
                   2
                             I hereby certify that on October 29, 2018 I electronically filed the foregoing
                   3
                       with the Clerk of the Court using the CM/ECF system which will send notification of
                   4
                       such filing to the email addresses denoted on the Notice of Electronic Filing.
                   5
                             I certify under penalty of perjury under the laws of the United States of
                   6
                       America that the foregoing is true and correct. Executed on October 29, 2018.
                   7

                   8                                     By: /s/ Frank L. Tobin
                   9                                        Frank L. Tobin
                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27
36147291_1.docx
                  28
                                                                3                   Case No. 17-CV-02580-JLS-JLB
                         DECLARATION OF FRANK L. TOBIN IN SUPPORT OF DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
                                                        MOTION TO COMPEL
